TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2017



                                      NO. 03-15-00786-CR


                                 The State of Texas, Appellant

                                                v.

                              Christopher Reid Dewbre, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
       REVERSED AND REMANDED—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on December 2, 2015. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s order. Therefore, the Court reverses the trial court’s order and remands the case for

further proceedings consistent with this opinion. Because appellee is indigent and unable to pay

costs, no adjudication of costs is made.